BLAND, P. J.
(after stating the facts as above).
1. Refused instruction No. 7, asked by plaintiff, and instruction No. 1, given for him, are practically the same and for this reason instruction No. 7 was properly refused.
2. Refused instruction No. 8 is not the law as it would authorize a recovery by plaintiff in spite of the fact that he may have been negligent in placing his arm within the radius of the brake lever.
3. Plaintiff’s refused instruction No. 9 sought to apply the last fair chance doctrine to the facts of the case. It is possible the instruction should have been given; but if its refusal was error, the error was non-. prejudicial as will appear further on.
4. Complaint is made of instruction No. 1 given for defendant. We think the instruction is open to criticism. It ignores the duty of the motorman to pay attention and have some regard for the safety of passengers on his platform. If, as the evidence of the plaintiff tends to show, the platform was in a crowded condition, then the motorman should have anticipated the probability of someone being within the radius of the brake *512handle and should have broken the force of its revolutions, as the evidence tends to show he could have done. But the plaintiff’s own.evidence shows that he was in the right hand corner of the platform. The measurements of the platform show that he had ample room to keep out of the way of the brake handle. He knew the handle was there, knew a signal had been given for the car to start and knew the brake handle would immediately begin to revolve, yet he placed his arm within its radius. It was his duty under the circumstances to have kept out of the way of the brake handle, which the evidence clearly shows he could have done had he exercised any care whatever for his own safety. He is in the situation of having negligently placed his arm in a place of known danger and for this reason is not entitled to recover, and any instructions for defendant, however erroneous, will not warrant a reversal of the judgment. Moore v. Railway, 176 Mo. 528.
The judgment is affirmed.
Beyburn and Goode, JJ., concur, the latter on the ground that the instructions fairly presented the issues.